Citation Nr: 1146617	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from October 2000 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the Board, in pertinent part, denied entitlement to a disability rating in excess of 30 percent for PTSD.  The Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2011 Joint Motion for Partial Remand (Joint Motion), the Court vacated and remanded the Board's denial of a higher initial rating for PTSD.  With regard to the other issues addressed in the December 2010 Board decision, the appeal was dismissed.

The issue of entitlement to service connection for alcohol and drug dependence, including as due to service-connected PTSD, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's most recent VA examination to assess the severity of his service-connected PTSD occurred in September 2008.  VA treatment records dated through December 2009 reflect continued treatment for PTSD with GAF scores of 51 assigned in September and December 2009.  Per the Joint Motion, VA treatment records dated in September and October 2009 show that the Veteran is alcohol-dependant and appears to be using alcohol to self-medicate his PTSD.  As discussed in the Introduction, the Veteran's claim of service connection for alcohol and drug dependence, including as due to his service-connected PTSD, has been referred for adjudication.  Adjudication of this claim likely will impact the disability rating assigned for the Veteran's service-connected PTSD.  Thus, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Given the foregoing, the Board finds that, on remand, after the claim of service connection for alcohol and drug dependence, including as secondary to service-connected PTSD, has been adjudicated by the RO/AMC, the Veteran should be afforded another VA examination to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private outpatient treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and ask them to identify all VA and non-VA clinicians who have treated him for PTSD since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After adjudication of the issue of entitlement to service connection for alcohol and drug dependence, including as due to service-connected PTSD, has been completed, then schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the claims file and the results of the Veteran's examination, the examiner should comment on the current severity of the Veteran's service-connected PTSD, to include specifically the degree of occupational or social impairment he experiences as a result of this disability.  The examiner also should comment on any difficulty experienced by the Veteran in establishing and maintaining effective work and social relationships due to his service-connected PTSD.  A GAF score should be provided along with an explanation of what the Veteran's GAF score means.  The examiner finally should provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Thereafter, readjudicate the issue of entitlement to an initial rating greater than 30 percent for PTSD.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



